DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 03/24/2022.
Claims 1-20 have been cancelled.
Claims 21-23, 25, 27-30, 32 & 34-40 have been amended. 
Claims 21-40 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments pertaining to the 35 U.S.C. 101, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues the claims are not directed to an abstract idea (Pages 10-12). Examiner respectfully disagrees. Claim 21 recites A computer system for validating an account validation web request associated with a customer by hosting a validation web service, storing a plurality of biller identifiers, receiving the account validation web request, parsing a first biller identifier, retrieving the validation rules, applying the retrieved validation rules to the account details associated with the account validation web request, and transmitting an account validation web response. Thus, the claims recite a fundamental economic practice relating to pre-validating an account for payment processing, and Applicant’s arguments are not persuasive
Applicant further argues the claims include an improvement to technology which is therefore sufficient to establish a practical application (See Remarks: Page 12). Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because the claim only recites the additional limitations of networks, a host computing device, processor and memory device for pre-validating an account for payment processing using the steps described above. The networks, host computing device, processor and memory device are recited at a high level of generality (i.e., as a generic processor performing generic computer functions of receiving, applying and transmitting account validation requests for access to payment transaction data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on the implementation and practice of the abstract idea. Therefore, the claim is directed to an abstract idea. 
Finally, Applicant argues the claims are directed to significantly more than an abstract idea such that, 
“The pending claims clearly recite more than well-understood, routine, or conventional activity at least with respect to validating electronic payments by adding a host validation web service to the conventional electronic bill payment architecture. The hosted web service improves upon the conventional architecture by enabling the bill payment originator to validate electronic payments at the time a customer submits account information, rather than waiting for acceptance or rejection from the biller. The fact that there is no prior art rejection cited for the pending claims strengthens the conclusion that these steps are not well understood, routine, and conventional.” 
Examiner respectfully disagrees. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and cannot be considered significantly more. Furthermore, it does not integrate the abstract idea into a practical application by improvements to the functioning of a computer, or to any other technology, effect a particular treatment or prophylaxis for a disease, apply the judicial exception with or by a particular machine, effect a transformation or reduction of a particular article to a different state or thing or use the judicial exception in some other meaningful way beyond generally linking to a particular technological environment, but instead, invokes computers merely as a tool. Therefore, Applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,325,258. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 are generic to all that is recited in claims 1-25 of U.S. Patent No. 10,325,258. That is, claims 1-23 of U.S. Patent No. 10,325,258 falls entirely within the scope of claims 21-40 or, in other words, claims 21-40 are anticipated by claims 1-23 of U.S. Patent No. 10,325,258.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because they are directed towards non-statutory subject matter.
Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) is/are directed towards the abstract idea of pre-validating an account for payment processing. Claim 21 recites A computer system for validating an account validation web request associated with a customer account before the customer account is used to make an electronic payment to pay a bill over a bill payment network, the bill payment network including a bill payment originator in communication with a plurality of billers, the computer system comprising a host computing device in communication with the bill payment originator over an account validation network, the host computing device having a processor in communication with a memory device, the host computing device programmed to: host a validation web service; store, within the memory device, a plurality of biller identifiers, each of the biller identifiers identifying one of the plurality of billers; receive the account validation web request as a hypertext transfer protocol (HTTP) request from the bill payment originator, wherein the HTTP request includes account details and identifies the validation web service; parse, by the validation web service, a first biller identifier of the plurality of biller identifiers from the account details in the HTTP request; retrieve, from a database, the validation rules associated with the first biller identifier; apply, by the validation web service, the retrieved validation rules to the account details associated with the account validation web request wherein the validation rules include (i) a check digit routine, (ii) a biller account mask comparison, (iii) a stop file service, and (iv) a line-of- business category comparison; and transmit, by the validation webservice, an account validation web response as an HTTP response to the bill payment originator, wherein the HTTP response includes an indicator of validity of the application details based upon the application of the retrieved validation rules to the account details. Thus, the claims recite a fundamental economic practice relating to pre-validating an account for payment processing.
The judicial exception is not integrated into a practical application because the claim only recites the additional limitations of networks, a host computing device, processor and memory device for pre-validating an account for payment processing using the steps described above. The networks, host computing device, processor and memory device are recited at a high level of generality (i.e., as a generic processor performing generic computer functions of receiving, applying and transmitting account validation requests for access to payment transaction data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on the implementation and practice of the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of networks, a host computing device, processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible. 
Claims 22-27 are dependent on claim 21 and include all the limitations of claim 21. Claims 22-27 further detail the validation rules, parsing and transmitting the account validation request which do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, claims 22-27 recite the same abstract idea of “pre-validating an account for payment processing.” The claims do not recite any additional elements beyond that of claim 21, therefore claims 21-27 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 28-34 are directed to a method with similar steps, abstract idea and additional elements as described above in claims 21-27, therefore they are rejected under the same rationale. 
Claims 35-40 are directed to a computer-readable storage media with similar steps, abstract idea and additional elements as described above in claims 21-27, therefore they are rejected under the same rationale.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garrett et al. (US 200/0222952) discloses a system and method for validating a user’s payee information by an account validation system and storing the payee information in a bill pay profile of the user (Paragraph [0008]), validating payee information based on the account specifications through an account validation web request (Paragraph [0029]) and verifying the account number via commonly used edits such as account number masking and check digit algorithms (Paragraph [0035]).
Mejias et al. (US 7,175,074) discloses teaches parsing account data (Abstract; Col. 2 Ln. 50-52).
“Virtual Hosting” discloses a request with a target hostname to provide website content (“name-based virtual hosting” section).
However, in the instant application, none of the prior arts of record either individually or in combination teach or suggest compare the account details associated with the account validation web request to the set of validation rules, wherein the set of validation rules includes (i) a check digit routine, (ii) a biller account mask comparison, (iii) a stop file service, and (iv) a line-of- business category comparison, nor would the combination of such references in their entirety be obvious to read upon all limitations recited in the claims. Therefore, the claim limitations overcome the prior art made of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on T-Th 8am-5pm MT. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        September 8, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619